     Case 2:18-cv-09095-MWF-JC Document 12 Filed 05/11/20 Page 1 of 1 Page ID #:101



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12     HASSAN MUSA MACK,                         Case No. 2:18-cv-09095-MWF-JC
13                         Plaintiff,
                                                 JUDGMENT
14                    v.
15
       F. PEREZ, et al.,
16
17                         Defendants.
18
19
            In accordance with the Memorandum Opinion and Order Dismissing Action,
20
      IT IS HEREBY ADJUDGED that this action is dismissed.
21
22
      DATED: May 11, 2020
23
24
25
                                        _______________________________________
26
                                        MICHAEL W. FITZGERALD
27                                      UNITED STATES DISTRICT JUDGE
28
